KRUCKER, Chief Judge.
An information was filed in the Superior Court of Cochise County on June 3, 1965, charging the defendant, appellant herein, with the crime of burglary, first degree, in violátion' of A.R.S. § 13-302.
Defendant was represented by counsel, entered a plea .of guilty on June 8, 1965, and on June 29, 1965, was sentenced to the Arizona State Prison. Notice of appeal was filed and counsel was appointed to represent the appellant, and a copy of the transcripts and record on appeal were ordered furnished at county expense.
On October 26, 1965, counsel for appellant filed a motion in this Court submitting the record to the Court for fundamental error, stating that the appellant entered a plea of guilty believing that he would re*228ceive suspension of imposition of sentence. Counsel further stated that there is no foundation whatsoever to substantiate defendant’s belief or presumption that probation would be granted.
Counsel further stated in the motion or pleading filed in this Court that he was unable to find anything in the record upon which to base an appeal.
This Court has examined the record and can find no error on the part of the lower court or in any phase of the proceedings.
Therefore, in accordance with the doctrine laid down by the Supreme Court of this State and by this Court, State v. Burrell, 96 Ariz. 233, 393 P.2d 921 (1964), and Rugg v. Burr, 1 Ariz.App. 488, 404 P.2d 832 (1965), the judgment of the lower court is affirmed.
HATHAWAY and MOLLOY, JJ., concurring.